Proceeding pursuant to *448CPLR article 78 to review a determination of the Commissioner of the New York State Division of Housing and Community Renewal, dated May 26, 1995, which affirmed an order of the District Rent Administrator which, after a hearing, found that the respondent-owner was proceeding in good faith based on an immediate and compelling need to obtain possession of the subject apartment and thereupon granted the owner’s application to proceed with an action to evict the petitioner.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner contends that this proceeding was improperly transferred to this Court. We disagree. A review of the petition indicates that the issue of substantial evidence was raised therein and thus, the proceeding was properly transferred (see, CPLR 7804 [g]; Matter of Steck v Jorling, 219 AD2d 727).
The Administrative Law Judge, after a hearing and consideration of all relevant factors, including the respondent-owner’s demeanor and possible self-interest, credited his testimony. Contrary to the petitioner’s contention, a review of the record reveals that the determination was supported by substantial evidence.
Finally, although the petitioner alleges that the Administrative Law Judge was "predisposed” against her, this claim is based on the petitioner’s conclusory allegation without support in the record (see, Matter of McGarrell v Carter, 205 AD2d 633). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.